Title: To James Madison from Isaac Davis, 16 February 1819
From: Davis, Isaac
To: Madison, James


Honerd Sir
Chols Town, Chesterten County February 16 1819
I had the Plasur of Peruseing your address to the albemarl Agguculture Soset which led me to beleave that you ware frindley to the Sience and that your Honer was willing to give every assistance in order to Promot that yousefull Sience in your Cuntry. I have bin offin In Company with gentelmen from your State whow youneformley lement that the aggreculter of virginie are much infariour to that of Pensylvanie a Specley the Countys a round the Sitty of Philadelphi all thoug the virginie farmours have the advantag of ours as the Prinspely hold a great number of Slaves which wold Inabel them to Improve thear farms at less Expenc then the Pensylvanie farmers do as we have offen to pay as high as a hundred and forty dolers a yeare for a common labour—and beleave it is genearly agread that we have mad much the gratest progress in that yousefull branch. I have offin heard gentelmen from Maryland and virginie Express the Strongist wishes that Sum of the pensylveni farmours wold Setel amonghts them as the thought it wold be a Considrabel advantage to theare Cuntry.
Sir my father left me a Small farm at his diseas and considrabeley in debt as he had a larg famle. I took persesean of it when I was young. I payd my debts off and I improved it so that in a few years I Sold it for neerley duble the Sum that it was Estimated at when I got persesen of it. Then I purchesed a larg and Comodes farm for the Culter of grane and likewis for a dearey and greasing farm it was much out of order when I purchesed it. In a few I rassed it to a high State of Culter which afforded me and my fameley a Comfertobel living with a hansom prophit. At the Comencement of the ware I had two larg farms thog one of them not Convant to the one I lived on and abaught that time Docter R Davis died and left his property to be dived and money was plenty owing to our banking Sistem and land becam very high. I Sold one of my farms and purchised one of his at fifteen thousent Six hundred dollers and the man that I Sold to faled and threw the land on my hands a gane and Severel of my brothers became Insolvent and as it is offen the Case that misfortens dont go Singel I was so unfortinate as to Indors for a frend in the bank for a larg Sum. He faled and left me to pay the bank and money be Coming very Scars has plased me and the nesseset of Selling my Property and the Scarsaty of money has Cased So meney falers in this Cuntry that has throwd So much land in to the market for Sale that land has fell neerley on half in pris and as I am under the nessity of Seblening my property I Shall Sinke not less then ten or twelve thousent dollers. Therfor I feel so much discureged that I Shall leeve this Cuntry whear I have follod the bisness of farming this twenty years and I have thought of Procuring a Plase as manageng on a larg farm in verginie or Maraland whear the owner wold wish to have it Conducted in the pensyvena plan of agguculter. If your honer Shold think that my proposels as a manager warthey to be laed befor the Sosietey as I expet thet a number of the members Imploys managers to conduct thear farms or to eney gentelmen that wants an Experienced farmer the favour Shall ever be gratfully acknolodg as I flater my Self that I can give saterfactery proof of my knoledge of raseing land by the assistence of artifisel grass and plaster. If an gentelman that wold wish to Imploy mee the will Pleas to adres a leter to me Stating there terms and I will waight on them in order to make a Contract from your humbel Siven and &c
Isaac Davis
I give you a naritive of my Situation and of my experenc In aggricult as I have bin Informed that a number of men have Inpossed them themselves on verginia gentelmen as pensylvaney farmers whoo ware know more then Common labours and Skarseley fit for that.
Eny gentelman wish to imploy me will pleas to direct thear letter to Isaac Davis In Cholstown Chester County, State of pensylvania.
